Citation Nr: 0033258	
Decision Date: 12/20/00    Archive Date: 12/28/00

DOCKET NO.  99-19 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts


THE ISSUE

Entitlement to an increased rating for acne vulgaris, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Schlosser, Counsel


INTRODUCTION

The veteran had active military service from June 1973 to 
June 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 rating decision in 
which the RO denied a rating in excess of 10 percent for the 
veteran's acne vulgaris.

In a May 2000 rating decision, the RO found that new and 
material evidence had not been submitted to reopen a prior 
final rating decision that denied service connection for an 
acquired psychiatric disorder.  The veteran has not, as yet, 
submitted a notice of disagreement (NOD) to the May 2000 
rating decision and that issue is not before the Board for 
appellate consideration at this time.


REMAND

As a preliminary matter, the Board notes that, during the 
course of the veteran's appeal, the Veterans Claims 
Assistance Act of 2000 was signed into law.  This act 
introduced several fundamental changes into VA's adjudication 
process.  Specifically, the act eliminated the requirement 
under 38 U.S.C.A. § 5107 (West 1991 & Supp. 1999), that a 
person submitting a claim for benefits produce evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded in order to 
receive assistance in the development of his/her claim; 
rather, under the provisions of the new statute, 38 U.S.C.A. 
§ 5103A, the Secretary is required to make all reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for benefits, to include obtaining 
records and providing a medical examination, except when no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.

The veteran's acne vulgaris has been rated analogous to 
eczema under the provisions of 38 C.F.R. § 4.118, Diagnostic 
Code 7806 (2000).  When eczema involves an exposed surface or 
extensive area and is manifested by exfoliation, exudation or 
itching, a 10 percent rating is assigned.  Diagnostic Code 
7806.  When 

eczema is productive of constant itching or exudation, 
extensive lesions, or marked disfigurement, a 30 percent 
rating is assigned.  Id.  When eczema is exceptionally 
repugnant, or manifested by ulceration or extensive 
exfoliation or crusting, and systemic or nervous 
manifestations, a 50 percent disability rating is warranted.  
Id.

Scarring to the head, face or neck that is moderate and 
disfiguring is rated 10 percent disabling.  38 C.F.R. 
§ 4.118, Diagnostic Code 7800 (2000).  When scars to the 
head, face or neck are severe, especially if they are 
productive of marked and unsightly deformity of the eyelids, 
lips, or auricles, a 30 percent rating is warranted.  Id.  
Scarring which results in complete or exceptionally repugnant 
deformity of one side of the face or marked or repugnant 
bilateral disfigurement, is rated as 50 percent disabling.  
Id.

On VA dermatological examination in June 1999, the veteran 
reported that his face broke out in a rash in service and was 
treated with medication and soap.  He described recurring 
flare-ups approximately 2 times per month over the years 
involving the face, chest and posterior thorax.  The veteran 
reported itching; excoriation was noted to produce a spread 
of elevated lesions.  On examination, the veteran was found 
to have a few superficial pustular lesions over the posterior 
thorax and shoulders.  Minimal scarring was present over the 
back and face area.  The impression was recurrent acne 
vulgaris, mild, on tetracycline therapy.

On subsequent VA dermatological examination in October 1999, 
the veteran complained of recurrent breakouts on his neck for 
more than 20 years, which had worsened recently.  He reported 
taking medication and using a special soap to clean the 
affected areas with temporary relief and a return of 
symptoms.  On examination, the veteran was noted to have a 
few erythematous papules on the neck and several yellowish 
round 2 to 3 millimeter umbilicated papules on the face.  The 
diagnostic assessment was either folliculitis or acne.  A 
topical treatment was recommended for the condition that was 
described as mild in severity.

VA outpatient treatment records in January 2000 noted the 
presence of several erythematous, excoriated papules and 
nodules, with a few linear excoriations on the extensor of 
the right forearm.  There were no follicular lesions at that 
time.

In a March 2000 statement, the veteran's representative 
advanced the argument that the veteran's skin condition had 
worsened since the date of the last VA examination in October 
1999.  Without current clinical findings, a decision with 
regard to the veteran's claim for an increased rating cannot 
be accomplished.  See Caffrey v. Brown, 6 Vet. App. 377 
(1994).  The veteran, through his representative, has made 
contentions, which, if true, would warrant further VA 
examination.

In light of the foregoing, the Board is of the opinion that 
further VA dermatological examination is needed to assess the 
current extent and severity of the veteran's service-
connected skin disorder.  The Board notes in this regard that 
the United States Court of Appeals for Veterans Claims 
(formerly, the United States Court of Veterans Appeals) 
(Court) has held that the fulfillment of the statutory duty 
to assist includes the conduct of a thorough and 
contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one.  Green v. Derwinski, 1 Vet. App. 121 (1991).  See also 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).

However, prior to scheduling the veteran to undergo such 
examination, the RO should obtain and associate with the 
record all outstanding pertinent medical records, to include 
all outstanding VA and private treatment records.  In this 
regard, the Board notes that the veteran has been followed at 
the Bridgewater Park Medical Center and at the Canton 
Dermatology Clinic in Canton, Massachusetts.  The most recent 
private dermatological records are dated in July 1996.  There 
are no VA dermatological treatment records in the claims 
folder more recent that January 2000, nearly one year ago.  
Due to the nature of skin disorders, it is particularly 
important to obtain the most current treatment records 
available for consideration of the current severity of a 
disorder.  The Board emphasizes that all records generated by 
VA facilities that may have an impact on the adjudication of 
a claim are considered constructively in the possession of VA 
adjudicators during the 

consideration of a claim, regardless of whether those records 
are physically on file.  See Dunn v. West, 11 Vet. App. 462, 
466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992).  As such, the RO must obtain and associate with the 
record all outstanding records from all VA facilities since 
January 2000, as well as from any other source(s) or 
facility(ies) identified by the veteran.

For the foregoing reasons, the case is hereby REMANDED to the 
RO for the following actions:

1.  The RO should obtain and associate 
with the claims file all pertinent VA 
medical records relating to the veteran's 
skin disorder since January 2000, as well 
as records from the Canton Dermatology 
Clinic since July 1996, the most recent 
evidence from that facility.  In 
addition, a copy of all pertinent medical 
records should be obtained from any other 
source(s) or facility(ies) identified by 
the veteran.  If any requested records 
are unavailable, or the search for any 
such records otherwise yields negative 
results, that fact should clearly be 
documented in the veteran's claims file, 
and the veteran and his representative so 
notified.

2.  After associating with the claims 
file all available records received 
pursuant to the development requested 
above, the RO should schedule the veteran 
for VA dermatological examination.  The 
claims folder, along with a complete copy 
of this REMAND, must be made available to 
and be reviewed by the examining 
physician in connection with the 
examination.  All appropriate tests and 
studies should be conducted and all 
clinical findings should reported in 
detail.  If possible, photographs of the 
veteran's skin disorder should be taken.

The examiner must render specific 
findings as to whether the veteran's skin 
disorder is manifested by exudation or 
constant itching, extensive lesions, or 
marked disfigurement; whether the 
disorder is shown to result in ulceration 
or extensive exfoliation or crusting, and 
systemic or nervous manifestations; and 
whether the disorder is exceptionally 
repugnant.  All examination findings, 
along with the complete rationale for 
each opinion expressed, should be set 
forth in a typewritten report.

3. To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

4.  The RO must also review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000) is completed.  In particular, the 
RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 
of the Act (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107) 
are fully complied with and satisfied.  
For further guidance on the processing of 
this case in light of the changes in the 
law, the RO should refer to VBA Fast 
Letter 00-87 (November 17, 2000), as well 
as any pertinent formal or informal 
guidance that is subsequently provided by 
the Department, including, 
among others things, final regulations 
and General Counsel precedent opinions.  
Any binding and pertinent 
court decisions that are subsequently 
issued also should be considered.

5.  After completion of the foregoing, 
and any other development deemed 
warranted by the record, the RO should 
re-adjudicate the veteran's increased 
rating claim in light of all pertinent 
evidence and legal authority (to include 
consideration of all potentially 
applicable diagnostic codes).  The RO 
must provide full reasons and bases for 
its determinations, addressing all 
issues and concerns noted in this 
REMAND.

6.  Unless the benefits sought are 
granted to the veteran's satisfaction, 
both the veteran and his representative 
should be provided with an SSOC and 
given the opportunity to respond within 
the applicable time before the case is 
returned to the Board for further 
review.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	JACQUELINE E. MONROE
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


